_____________

                            No. 96-3136NE
                            _____________

Martin R. Stacy,                   *
                                   *
          Appellant,               *
                                   *
     v.                            *   Appeal from the United States
                                   *   District Court for the
United States of America;          *   District of Nebraska.
Internal Revenue Service,          *
                                   *     [UNPUBLISHED]
          Appellees.               *


                            _____________

                    Submitted:   December 6, 1996

                        Filed: December 13, 1996
                            _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

     Martin R. Stacy appeals the district court's order denying his
Federal Rule of Civil Procedure 60(b) motion. Having carefully
reviewed the record and the parties' briefs, we conclude the
district court's judgment was clearly correct.     Accordingly, we
affirm. See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.